On Petition for Rehearing.
Robinson, J.
Appellant’s counsel earnestly insist upon a rehearing, and the argument rests upon the following in Ludwig v. Cory, 158 Ind. 582: “The right of voters remonstrating through the agency of another, or any of them, entirely to revoke or modify the power conferred upon their agent before the remonstrance is filed, must be *332conceded; and their further right, after the filing of the remonstrance, and before the beginning of the three days’ limitation, of any or all of such remonstrators, to withdraw their names from the document, as held in State v. Gerhardt, 145 Ind. 439, White v. Prifogle, 146 Ind. 64, and Sutherland v. McKinney, 146 Ind. 611, must also be granted.” It will be noticed that in the Ludwig case the right of remonstrators to withdraw was not directly in issue, but that the above language was used in considering the nature of the right exercised by a person signing a remonstrance, either in person or through an attorney in fact.
In the Gerhardt case Was this question: “Has a remonstrant, after the expiration of the time within which a remonstrance may be filed, the absolute right without cause to Withdraw from it, leaving the remonstrance, which theretofore had contained sufficient remonstrants to defeat the granting of the license, insufficient on account of the withdrawal of the signatures to accomplish the result?” After stating that this question must be answered in the negative, the court said: “Until the beginning of this three-days’ period, whether the remonstrance has been placed on file or not, any remonstrator must be deemed to have an absolute right, by some affirmative act of his own, to withdraw his name from such remonstrance. But if this right is not exercised prior to the beginning of the first day of this three-days’ period, it no longer exists.” (Our italics.) This language states a general rule with reference to withdrawals, and is plain. We can not agree with the statement of counsel that if anything can be said to be contained in the above language supporting appellees’ position, it must be admitted to be obiter. We think the language used by the court is plain, and that it applies to the case at bar. The remonstrance in the case at bar could be filed on Friday (Flynn v. Taylor, 145 Ind. 533), but the case of State v. Gerhardt, supra, plainly holds that the *333right to withdraw did not exist after the beginning of Friday.
Petition overruled.